Citation Nr: 1132644	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a gastrointestinal disorder, to include spastic colon and irritable bowel syndrome (IBS).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 1981.  The Veteran also served in the Tennessee Air National Guard from June 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of service connection for a bilateral foot disorder, sinusitis, migraine headaches, and gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In February 1985, the Board denied service connection for a bilateral foot disorder and sinusitis; the appellant did not seek reconsideration of this decision.

2.  The evidence associated with the claims file since the Board's February 1985 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file since the Board's February 1985 denial relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1985 Board decision that denied service connection for a bilateral foot disorder and sinusitis is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claims of entitlement to service connection for a bilateral foot disorder and sinusitis.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that she has submitted new and material evidence to 
reopen her claims of entitlement to service connection for a bilateral foot disorder and sinusitis and that the evidence is otherwise sufficient to award service connection for these disabilities.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Claims for service connection for a bilateral foot condition and for sinusitis were previously considered and denied by the RO in a January 1984 rating decision.  The Veteran timely appealed the denial.  The Board denied the claims in February 1985 finding that both her foot and sinus complaints in service were acute and transitory and not indicative of a chronic disorder.  The Veteran did not seek reconsideration of the February 1985 Board decision and, therefore, it is final.  38 C.F.R. § 20.1100.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented for each claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the February 1985 Board decision that denied service connection for a bilateral foot disorder and for sinusitis, the evidence of record consisted of service treatment records; medical records from the Metropolitan Health Department of Nashville and Davidson County, Tennessee; and the transcript of a hearing held in May 1984.  The service treatment records show complaints of foot pain and a diagnosis of plantar fasciitis and the provision of arch supports.  They also show that the Veteran was diagnosed with questionable sinusitis and placed on temporary profile for five days in August 1980.  The Veteran's December 1980 discharge examination reveals no abnormalities of the feet or sinuses, but notes foot trouble secondary to planter's growth and that her sinusitis had been treated with medications.  Her May 1981 enlistment examination for the Tennessee Air National Guard also reveals no feet or sinus abnormalities and the examiner noted that there were no complications and no sequela concerning either the foot or sinus conditions.  Health department records show a diagnosis of sinusitis in February 1983.  During her May 1984 hearing the Veteran testified that she did not have foot or sinus problems before she went on active duty and was not able to afford treatment for her feet since service, but they hurt just as they did while she was in service.  

In October 2006 the Veteran filed her application to reopen the previously denied claims of entitlement to service connection for a bilateral foot disorder and sinusitis.  Since the February 1985 Board decision the following evidence has been associated with the claims file: private medical records dated in 1976 and 1977; other private medical records dated from May 1987 to October 2000; private medical records from Dr. L.W.T., the Veteran's ear, nose and throat physician, dated from September 1991 to October 2006; private medical records from Dr. P.J.S., the Veteran's orthopedist, dated from March 1993 to November 1993; private medical records from Dr. M.H., the Veteran's private physician, dated from May 2002 to February 2007; private medical records from Dr. W.F.A., the Veteran's private gastroenterologist, dated from December 2003 to November 2004; and written submissions from the Veteran and her representative, including a statement dated in October 2007 wherein the Veteran indicates that she had foot pain since service and only sought treatment once she could no longer bear the pain.  The Veteran also essentially indicated that she had sinus pain since service.  

In light of the foregoing, new and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral foot disorder and sinusitis.  The evidence submitted subsequent to the February 1985 Board decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claims were denied in February 1985 as the medical evidence of record did not show that the Veteran currently had chronic bilateral foot and sinus disorders.  The evidence received subsequent to the February 1985 Board decision includes a March 1993 X-ray study that shows bilateral hallux abducto valgus and Taylor's bunion and a July 1993 record which reveals a bilateral bunionectomy.  As such, the Veteran was reported to be diagnosed with a bilateral foot disorder.  Similarly, a September 1991 record shows a diagnosis of allergic rhinitis; a July 1996 record shows a diagnosis of allergic rhinitis; a May 2002 record shows a diagnosis of acute sinusitis; a February 2004 record shows a diagnosis of allergic rhinosinusitis; an April 2005 record shows a diagnosis of chronic sinusitis and acute maxillary sinusitis; and a September 2006 record shows a diagnosis of chronic allergic rhinosinusitis.  As such, the Veteran was reported to be diagnosed with a sinus disorder.

In addition, the Veteran in a statement subsequent to the February 1995 Board decision has essentially attested to a continuity of foot and sinus symptoms since service.  The Board notes that the Veteran is competent to attest to symptoms she is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The report by the Veteran is presumed credible for the purposes of reopening the claims as it has not been shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence.

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claims on appeal, given the evidence of diagnosis and treatment for bilateral foot and sinus disabilities and the Veteran's indication of a continuity of symptoms.  In sum, additional evidence received since the last final decision relates to unestablished facts necessary to substantiate the Veteran's claims; that is, the additional evidence relates to the question of whether there is a present bilateral foot disorder and sinusitis disorder that are etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating each of the claims on appeal.  As such, the claims of entitlement to service connection for a bilateral foot disorder and sinusitis are reopened, and are further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.  To this extent and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for sinusitis is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  As noted above, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that evidence in the record indicates that the Veteran served in the Tennessee Air National Guard from June 1982 to May 1983.  In its adjudication the RO did not identify all of the Veteran's periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA).  It is also evident that all of the Veteran's service treatment records from the Tennessee Air National Guard have not been associated with the claims file, including a discharge examination.  Although the Veteran's May 1981 National Guard enlistment examination is of record, no other service treatment records from that period are within the claims file.  Therefore, on remand attempt to obtain from the Tennessee Air National Guard or from another appropriate source all of the Veteran's service personnel records in order to verify her periods of ACDUTRA and INACDUTRA and seek to obtain all of her service treatment records from June 1982 to May 1983, including any final discharge examination.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of her bilateral foot disorder, sinusitis, migraine headaches, and gastrointestinal disorder.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the Veteran's reopened claim for service connection for a bilateral foot disorder, as noted above, the Veteran has submitted evidence of a current disability related to both feet.  The service treatment records show complaints of foot pain, a diagnosis of plantar fasciitis, and the provision of arch supports.  Additionally, the Veteran testified in 1984 and submitted signed statements in October 2007 and April 2008 indicating that her feet were injured in service and that she has continued to suffer foot problems after service.  The Board notes that the Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the evidence of record includes treatment records which could suggest continuity of symptomatology or current residuals related to the bilateral foot disorder claim.  For example, she was seen by her orthopedist, Dr. P.J.S., in 1993 and 2003 and underwent a bilateral bunionectomy for her complaints of foot pain.

As there is evidence of treatment for a bilateral foot disorder in service, evidence of a current bilateral foot disorder, and an indication that the Veteran has had a bilateral foot disorder since service the Board finds it necessary to afford the Veteran a VA medical examination.

Concerning the Veteran's reopened claim for service connection for sinusitis, as noted above, the Veteran has submitted evidence of a current disability.  The service treatment records reveal that the Veteran was diagnosed with questionable sinusitis and placed on temporary profile for five days in August 1980.  Additionally, the Veteran testified in 1984 and submitted signed statements in October 2007 and April 2008 indicating that her sinusitis began on active duty and that she has continued to suffer sinus problems since service.  The Board notes that the Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the evidence of record includes treatment records which could suggest continuity of symptomatology since service.  For example, she was diagnosed with possible sinusitis in service in August 1980; diagnosed with sinusitis by a local health department after active service in February 1983; and treated more recently for sinusitis and rhinitis.

As there is evidence of complaint and treatment for sinusitis in service, evidence of a current sinus disorder, and an indication that the Veteran has had a sinus disorder since service the Board finds it necessary to afford the Veteran a VA medical examination.

Concerning the Veteran's claim for service connection for migraine headaches, the Veteran has submitted evidence of a current disability.  A private medical record dated in September 1991 shows that she was diagnosed with migraine headaches.  Additionally, the Veteran submitted signed statements in October 2007 and April 2008 asserting that her migraine and sinus conditions began on active duty and that she has continued to suffer headache pain and to take prescribed pills since service.  The Board notes that the Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the evidence of record includes treatment records which could suggest continuity of symptomatology since service.  For example, private post-service medical records include numerous references to complaints of, or treatment for, headaches from March 1987 until September 2005.  

As the Veteran has competently indicated that she has had headaches since service and the Veteran has been diagnosed with migraine headaches subsequent to service the Board finds it necessary to afford the Veteran a VA medical examination.

Concerning the Veteran's claim for a service connection for a gastrointestinal disorder, to include spastic colon and IBS, the Veteran has submitted evidence of a current disability.  The Veteran's post-service treatment records reveal that she was diagnosed with IBS, gastritis, constipation or abdominal pain in January 2005, August 2006, and December 2006.  

Private medical records dated in 1976 and March 1977, before service, show a diagnosis of spastic colon while her November 1976 enlistment examination does not show any spastic colon or gastrointestinal disorder.  Service treatment records do show that during her first month of active duty the Veteran was seen for an upset stomach and a questionable history of spastic colon was noted.  A December 1977 service treatment record also notes a history of spastic colon back in April 1977, prior to the Veteran's entry into active duty.  However, both the Veteran's December 1980 discharge examination and her May 1981 enlistment examination for the National Guard reveal no abnormality of the colon.  In addition, on her December 1980 report of medical history, she checked the "no" box when asked if she ever had intestinal trouble.  

Additionally, the Veteran submitted signed statements in October 2007 and April 2008 asserting that her spastic colon condition preexisted service and was aggravated during her period of active duty.  

As the evidence reveals that the Veteran may have had a gastrointestinal disorder prior to entering service, complained of and was treated for a gastrointestinal disorder in service, and has complained of, been diagnosed with, and treated for a gastrointestinal disorder post-service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's gastrointestinal disorder.

Review of the claims file reveals that the Veteran receives medical treatment from private providers; however, the most recent treatment records associated with the claims file are dated in October 2006.  Since the claims file is being returned, after securing the proper authorization, attempts should be made to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to secure all of the Veteran's service personnel records, including a breakdown of any periods of ACDUTRA and INACDUTRA, and all of the Veteran's service treatment records, from the National Personnel Records Center, or the Tennessee Air National Guard, or from any other appropriate source as necessary to obtain complete records.  These records should be associated with the claims file.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.

2.  Contact the Veteran and her representative and ask them to specify all private and VA medical care providers who treated her for any foot, sinus, headache, or gastrointestinal disorder, to include spastic colon and IBS, and whose records are not found within the claims file.  After securing the proper authorization, attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral foot disorder, sinusitis disorder, and/or migraine headache disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology of any bilateral foot disorder, sinusitis disorder, and/or migraine headache disorder found to be present, and opine as to whether it is at least as likely as not that any bilateral foot disorder, sinusitis disorder, and/or migraine headache disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disorder, to include spastic colon and IBS, found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner should state the likelihood that any gastrointestinal disorder, to include spastic colon and IBS, found to be present existed prior to service.  If the examiner concludes that any gastrointestinal disorder, to include spastic colon and IBS, found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a gastrointestinal disorder, to include spastic colon and IBS, that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service.  The rationale for all opinions expressed should be provided.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


